EXHIBIT 99.1 CONTACT: Investors/Analysts: Media: Felicia Vonella Tierney Saccavino Investor Relations Corporate Communications (914) 326-5146 (914) 326-5104 fvonella@acorda.com tsaccavino@acorda.com FOR IMMEDIATE RELEASE Acorda Receives Refusal to File Letter from FDA for INBRIJA™ (CVT-301, levodopa inhalation powder) New Drug Application ARDSLEY, NY – August 29, 2017 – Acorda Therapeutics, Inc. (Nasdaq: ACOR) today announced that it received a Refusal to File (RTF) letter from the U.S. Food and Drug Administration (FDA) regarding its New Drug Application (NDA) for INBRIJA. INBRIJA is an investigational treatment for symptoms of OFF periods in people with Parkinson’s disease taking a carbidopa/levodopa regimen. Upon its preliminary review, FDA determined that the NDA, submitted on June 26, 2017, was not sufficiently complete to permit a substantive review. FDA specified two reasons for the RTF: first, the date when the manufacturing site would be ready for inspection, and, second, a question regarding the submission of the drug master production record. FDA also requested additional information at resubmission, which was not part of the basis for the RTF. The Company will seek immediate guidance, including a Type A meeting with the FDA, to respond to the issues, which it believes are addressable, and to seek clarification of what additional information will be required. The FDA has not requested or recommended additional clinical efficacy or safety studies. “We will work with the FDA as quickly as possible to address the open issues and to clarify the path to successfully re-file our application,” said Ron Cohen, M.D., Acorda's President and CEO. “We remain confident in INBRIJA’s data package and its promise as an important new therapy for people with Parkinson's disease. We see tremendous long-term value in its solid clinical profile, significant commercial opportunity and strong IP, and we remain focused on working to bring patients this important new therapy.” AboutAcorda Therapeutics Founded in 1995,Acorda Therapeuticsis a biopharmaceutical company focused on developing therapies that restore function and improve the lives of people with neurological disorders. Acorda has a pipeline of novel neurological therapies addressing a range of disorders, including Parkinson’s disease and multiple sclerosis. Acorda markets threeFDA-approved therapies, including AMPYRA® (dalfampridine) Extended Release Tablets, 10 mg. Forward-Looking Statement
